DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10950988  Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially claiming similar subject matter.
Claims of Instant Application
Claims on US Patent no. 10950988
1. A direct current (DC)-DC conversion system comprising: at least one DC source; at least one source cable, wherein each of the at least one source cable comprises a source input connector, a source output connector, and a source input cable electrically connecting the source input connector with the source output connector; a DC-DC converter, wherein the DC-DC converter includes a housing, a DC-DC input connector, and a DC-DC output connector; at least one output cable, wherein each of the at least one output cable comprises a load input connector, at least one load output connector, and a load input cable electrically connecting the load input connector with the at least one load output connector; and at least one DC load; wherein the housing is configured to store electronics, and wherein the electronics are configured to designate at least one output voltage; wherein the DC-DC converter is operable to receive energy from the at least one source via the at least one source cable, wherein the source input connector is operable to electrically connect to the at least one source, and wherein the source output connector is operable to electrically connect to the DC-DC input connector; wherein the DC-DC converter is operable to provide energy to the at least one load via the at least one output cable, wherein the DC-DC output connector is operable to electrically connect to the load input connector, and wherein one or more of the at least one load output connector is operable to electrically connect to one or more of the at least one DC load; and wherein the at least one source cable includes a helicopter source cable.

1. A direct current (DC)-DC conversion system comprising: at least one DC source; at least one source cable, wherein each of the at least one source cable comprises a source input connector, a source output connector, and a source input cable electrically connecting the source input connector with the source output connector; a DC-DC converter, wherein the DC-DC converter includes a housing, a DC-DC input connector, and a DC-DC output connector; at least one output cable, wherein each of the at least one output cable comprises a load input connector, at least one load output connector, and a load input cable electrically connecting the load input connector with the at least one load output connector; and at least one DC load; wherein the housing is configured to store electronics, wherein the electronics include a printed circuit board (PCB), and wherein the PCB is configured to designate at least one output voltage; wherein the DC-DC converter is operable to receive energy from the at least one source via the at least one source cable, wherein the source input connector is operable to electrically connect to the at least one source, and wherein the source output connector is operable to electrically connect to the DC-DC input connector; wherein the DC-DC converter is operable to provide energy to the at least one load via the at least one output cable, wherein the DC-DC output connector is operable to electrically connect to the load input connector, and wherein one or more of the at least one load output connector is operable to electrically connect to one or more of the at least one DC load; and wherein the at least one source cable includes a helicopter source cable.
Claims 2-13
Claims 2-13
14. A direct current (DC)-DC conversion system comprising: at least one DC source; at least one source cable, wherein each of the at least one source cable comprises a source input connector, a source output connector, and a source input cable electrically connecting the source input connector with the source output connector; a DC-DC converter, wherein the DC-DC converter includes a housing, a DC-DC input connector, and a DC-DC output connector; at least one output cable, wherein each of the at least one output cable comprises a load input connector, at least one load output connector, and a load output cable electrically connecting the load input connector with the at least one load output connector; at least one DC load; and a pouch, wherein the pouch is configured to hold the at least one source cable, the DC-DC converter, and the at least one output cable; wherein the housing is configured to store electronics, and wherein the electronics are configured to designate at least one output voltage; wherein the DC-DC converter is operable to receive energy from the at least one source via the at least one source cable, wherein the source input connector is operable to electrically connect to the at least one source, and wherein the source output connector is operable to electrically connect to the DC-DC input connector; wherein the DC-DC converter is operable to provide energy to the at least one DC load via the at least one output cable, wherein the DC-DC output connector is operable to electrically connect to the load input connector, and wherein one or more of the at least one load output connector is operable to electrically connect to one or more of the at least one DC load; and wherein the at least one source cable includes a helicopter source cable.
14. A direct current (DC)-DC conversion system comprising: at least one DC source; at least one source cable, wherein each of the at least one source cable comprises a source input connector, a source output connector, and a source input cable electrically connecting the source input connector with the source output connector; a DC-DC converter, wherein the DC-DC converter includes a housing, a DC-DC input connector, and a DC-DC output connector; at least one output cable, wherein each of the at least one output cable comprises a load input connector, at least one load output connector, and a load output cable electrically connecting the load input connector with the at least one load output connector; at least one DC load; and a pouch, wherein the pouch is configured to hold the at least one source cable, the DC-DC converter, and the at least one output cable; wherein the housing is configured to store electronics, wherein the electronics include a printed circuit board (PCB), and wherein the PCB is configured to designate at least one output voltage; wherein the DC-DC converter is operable to receive energy from the at least one source via the at least one source cable, wherein the source input connector is operable to electrically connect to the at least one source, and wherein the source output connector is operable to electrically connect to the DC-DC input connector; wherein the DC-DC converter is operable to provide energy to the at least one DC load via the at least one output cable, wherein the DC-DC output connector is operable to electrically connect to the load input connector, and wherein one or more of the at least one load output connector is operable to electrically connect to one or more of the at least one DC load; and wherein the at least one source cable includes a helicopter source cable.
Claims 15-17
Claims 15-17
18. A direct current (DC)-DC conversion system comprising: at least one DC source, wherein the at least one DC source includes a vehicle battery; at least one source cable, wherein each of the at least one source cable comprises a source input connector, a source output connector, and a source input cable electrically connecting the source input connector with the source output connector; a DC-DC converter, wherein the DC-DC converter includes a housing, a DC-DC input connector, and a DC-DC output connector; at least one output cable, wherein each of the at least one output cable comprises a load input connector, at least one load output connector, and a load output cable electrically connecting the load input connector with the at least one load output connector; at least one DC load; and a battery protector, wherein the battery protector is electrically connected to the vehicle battery and the DC-DC converter; wherein the housing is configured to store electronics, and wherein the electronics are configured to designate at least one output voltage; wherein the DC-DC converter is operable to receive energy from the at least one source via the at least one source cable, wherein the source input connector is operable to electrically connect to the at least one source, and wherein the source output connector is operable to electrically connect to the DC-DC input connector; wherein the DC-DC converter is operable to provide energy to the at least one DC load via the at least one output cable, wherein the DC-DC output connector is operable to electrically connect to the load input connector, and wherein one or more of the at least one load output connector is operable to electrically connect to one or more of the at least one DC load; wherein the at least one source cable includes a helicopter source cable; and wherein the battery protector prevents draining of the vehicle battery.
18. A direct current (DC)-DC conversion system comprising: at least one DC source, wherein the at least one DC source includes a vehicle battery; at least one source cable, wherein each of the at least one source cable comprises a source input connector, a source output connector, and a source input cable electrically connecting the source input connector with the source output connector; a DC-DC converter, wherein the DC-DC converter includes a housing, a DC-DC input connector, and a DC-DC output connector; at least one output cable, wherein each of the at least one output cable comprises a load input connector, at least one load output connector, and a load output cable electrically connecting the load input connector with the at least one load output connector; at least one DC load; and a battery protector, wherein the battery protector is electrically connected to the vehicle battery and the DC-DC converter; wherein the housing is configured to store electronics, wherein the electronics include a printed circuit board (PCB), and wherein the PCB is configured to designate at least one output voltage; wherein the DC-DC converter is operable to receive energy from the at least one source via the at least one source cable, wherein the source input connector is operable to electrically connect to the at least one source, and wherein the source output connector is operable to electrically connect to the DC-DC input connector; wherein the DC-DC converter is operable to provide energy to the at least one DC load via the at least one output cable, wherein the DC-DC output connector is operable to electrically connect to the load input connector, and wherein one or more of the at least one load output connector is operable to electrically connect to one or more of the at least one DC load; wherein the at least one source cable includes a helicopter source cable; and wherein the battery protector prevents draining of the vehicle battery.
Claims 19-20
Claims 19-20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836